FINAL ACTION

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application uses “means for mitigating pressure” which is not modified by sufficient structure. Such limitation(s), found in claims 9, 11 and 13 is/are: “means for mitigating pressure”. The Examiner interprets the “means for mitigating pressure” to correspond to flexible member 52/62 and air vent hole 53/63 for a camera body shown in Figures 5 and 6 used to mitigate pressure as disclosed in paragraphs[0033 and 0077-0079].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Response to Arguments
Applicant's arguments (pages 15-28) filed (on 6/07/2021) with respect to claims 1, 2, 7, 9-14 and 21-25 have been fully considered but they are not persuasive.
It is first noted that pages 23-28 of the arguments is bibliographic data and thus, Examiner will address Applicant’s argued remarks on pages 15-22.
Applicant's arguments (pages 15-20) asserts there is no basis to combine the prior art Marcus with Olympus or Karaki. Applicant then goes on making similar arguments to points already addressed in every Office Action in prosecution history, which attack Olympus’ missing/silent features (i.e. an electronic viewfinder “EVF” display) by using an optical viewfinder “OVF” with mirror box AND attack Marcus’ missing/silent features (i.e. a dustproof cover). Applicant’s piecemeal analysis of the prior art references, attempts to strengthen their point of view by making opinions or speculations that limit and/or go directly against the full teachings of each reference when taken in its respective entirety.
based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, while BOTH prior arts, Olympus and Marcus each TEACH using a digital camera with detachable lenses, Olympus’ is silent to using an electronic viewfinder “EVF” display AND Marcus’ is silent to using a dustproof cover. However, given the collective teachings of these references when used in combination, one of ordinary skill in the art at the time the invention was made would have found it obvious to arrive at Applicant’s invention, by further utilizing Marcus’ taught EVF (to remedy Olympus’ missing features) for the motivated reason of producing a more compact camera body with enhanced visual checking capabilities AND by further utilizing Olympus’ taught dustproof cover (to remedy Marcus’ missing features) to maintain the internal cavity in an AIRTIGHT state during replacement of a detachable lens in order to PREVENT DUST entry.
Olympus clearly teaches (see Drawings 1 & 2, Abstract, para[0004-0007]) arranging a fixed dustproof plate 17 on a camera body (10, 12 & 16), shown by annotated “dotted box”, so as to maintain the internal cavity in an AIRTIGHT state during replacement of an interchangeable lens 20 in order to PREVENT DUST entry.
[AltContent: rect]
    PNG
    media_image1.png
    316
    337
    media_image1.png
    Greyscale

Primary Prior Art Olympus’ Drawing 2 (shown above)

Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display).
However, it is also well known that any type of DIGITAL CAMERA (i.e. “mirrorless” or “mirrored”) with a detachable lens in general may be integrated with an EVF display such as evidenced by the prior art Marcus (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), BOTH of which may be configured to have an electronic viewfinder “EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
“EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more compact design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marcus into suitable modification with the teachings of Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the motivated reason of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.
Applicant's arguments (pages 20-22) asserts newly added claims (25 & 26), recites novel and non-obvious structure of the interchangeable lens section not taught by the prior art of record.
Firstly, Examiner notes that Applicant’s latest filed claims does not include a claim 26.
	Secondly, Examiner notes that Applicant’s claim 25 contains subject matter which was not described in the specification and also gives rise to indefinite claim language with respect to the different sized diameter openings as it corresponds to the lens body, camera body and dustproof plate.
maintains the rejection over the previous prior art of record. For a further explanation of the prior art teachings as it corresponds to Applicant’s amendments, see the 35 USC 103 rejection detailed in this Office Action.

The CURRENT STATUS of the CLAIMS are as follows:

Regarding claims 1, 2, 7 and 21-24: since Applicant’s arguments were not found persuasive, Examiner maintains the 35 U.S.C. 103 rejection over the previous prior art Olympus (JP 2000-241869) in view of Marcus (US 2007/0025711) in view of Karaki (US 2004/0075870) per Office Actions, Final mailed 8-05-2020 and Non-Final mailed 12-09-2020.

	Newly added independent claim 25 is also rejected over same previous prior art Olympus in view of Marcus in view of Karaki. See 35 U.S.C. 103 rejection below for a claim mapping corresponding to previous prior art of record.

Regarding claims 9-14: since Applicant’s arguments were not found persuasive, Examiner maintains the 35 U.S.C. 103 rejection over the previous prior art Olympus (JP 2000-241869) in view of Marcus (US 2007/0025711) in view of Karaki (US 2004/0075870) in view of Clark (US 5,526,526) in view of Satoh (US 5,374,970).

	Independent claims 3, 19 and 20 are allowed as previously indicated in Final Office Action mailed 8-05-2020 (on pages 47-48) and Non-Final mailed 12-09-2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 25 (lines 2-9) recites (emphasis in bold): “said interchangeable lens section having the camera side mount configured to be attached to and positioned within the opening of said camera main body has a first diameter opening adjacent the opening of said camera main body and a second diameter opening adjacent to the lens side mount of said interchangeable lens section; wherein the second diameter opening is larger than the first diameter opening”. 
	However, the written description does not disclose “first diameter opening” and “second diameter opening”, AND does not disclose “smaller/larger” sized diameter with respect to a structural relationship amongst the lens body, camera body and dustproof plate.
	It can only be gleamed from Applicant’s Figure 3, that each of the LENS BODY and CAMERA BODY may have multiple things that can be considered a diameter opening (i.e. optical pathway opening and mounting structure openings) but unclear what exactly are the smaller and larger diameter openings.
	Therefore, this lack of clarity in the claim 25 also gives rise to indefiniteness under 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 (same lines 2-9), as recited above, is considered indefinite since each of the LENS BODY and CAMERA BODY may have multiple things that can be considered a diameter opening (i.e. optical pathway opening and mounting structure openings), wherein each mounting structure has both smaller and larger diameter openings in order to removably secure the lens body into the camera body.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7 and 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olympus (JP 2000-241869) in view of Marcus (US 2007/0025711) in view of Karaki (US 2004/0075870).

	As per independent claim 1, Olympus teaches a digital camera that visually checks an image to be imaged on an image pickup element on an optical viewfinder(Drawings 1 and 2: digital camera having image sensor 14 (i.e. image pickup element) and optical viewfinder “OVF” 30/32 for visual checking of an image to be photographed. See Abstract.), 
wherein the image pickup element is provided at the rear portion of a camera main body(Drawings 1 and 2: image sensor 14 is positioned at inner rear of camera body 10/12. See Abstract.), 
a mount for an interchangeable lens is provided at the front portion of the camera main body(Drawings 1 and 2: camera body 10/12 front portion has a mount 16 for an interchangeable lens 20-23. See Abstract.), 
(Drawings 1 and 2: transparent cover 17 is a fixed dustproof plate fastened on inner side of mount 16 forming an air-tight seal with camera body 10/12 for preventing dust from entering inside when the interchangeable lens 20-23 is detached. When the interchangeable lens 20-23 is attached, the dustproof plate 17 is positioned after it near the front surface of the camera body 10/12. See Abstract.). 	Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: 
“digital camera that visually checks an image to be imaged on an image pickup element on an electronic display”. 
However, it is also well known that any type of DIGITAL CAMERA (i.e. “mirrorless” or “mirrored”) with a detachable lens in general may be integrated with an EVF display such as evidenced by the prior art Marcus (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), BOTH of which may be configured to have an electronic viewfinder “EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
“EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more compact design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marcus into suitable modification with the teachings of Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the motivated reason of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.
Regarding limitation:
 “an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). See Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner on NEXT PAGE.

    PNG
    media_image2.png
    782
    639
    media_image2.png
    Greyscale



Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from conventional materials such as plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dustproof plate’s glass composition teachings of Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Marcus to produce a glass dustproof plate for the motivated reasons of preventing dust-entry while permitting the passage of light onto an image sensor in the analogous art of a digital camera.




independent claim 2, Olympus teaches a digital camera comprising: 
a camera main body having an inner rear surface on a rear portion and an inner front surface on a front portion, the inner rear surface opposing the inner front surface, an image pickup element placed at the inner rear surface on the rear portion of said camera body(Drawings 1 and 2: camera main body 12 has an image sensor 14 positioned at the “inner rear surface on a rear portion” AND camera main body 12 has an opposing “inner front surface on a front portion” that is adjacent to mount 16);
an interchangeable lens mount provided at the front portion of said camera main body(Drawings 1 and 2: a mount 16 for an interchangeable lens 20-23 is at a front portion of camera main body 12); 
and a dustproof plate fastened to the inner side of said interchangeable lens mount(Drawings 1 and 2: transparent cover “dustproof plate” 17. Olympus’ Abstract solution states: “the device is provided with transparent cover 17 arranged on the opening part of mount 16 so as to keep the internal cavity of the structure body in an airtight state when the interchangeable lens is detached”, and thus a dustproof plate 17 is considered fastened to the inner side of mount 16.),
whereby dust is prevented from entering said camera main body at the time of interchanging an interchangeable lens(Olympus' transparent cover 17 prevents dust-entry into camera body 10/12 during the exchange of interchangeable lens 20-23 by the cover 17 making an air-tight seal with camera body 10/12, see drawings 1 and 2 and Abstract).
Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: 
“an electronic display coupled to said camera main body, whereby said electronic display is capable of providing a visual check on an image formed by said image pickup element”.
However, it is also well known that any type of DIGITAL CAMERA (i.e. “mirrorless” or “mirrored”) with a detachable lens in general may be integrated with an EVF display such as evidenced by the prior art Marcus (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), BOTH of which may be configured to have an electronic viewfinder “EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
As understood by one of ordinary skill in the art, since an “EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more compact design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marcus into suitable Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the motivated reason of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.
Regarding limitation:
 
“an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 
the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). Also see Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner in independent claim 1 and Response to Arguments above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from conventional materials such as plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dustproof plate’s glass composition teachings of Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Marcus to produce a glass dustproof plate for the motivated reasons of preventing dust-entry while permitting the passage of light onto an image sensor in the analogous art of a digital camera.

As per independent claim 7, Olympus teaches a digital camera capable of visually recognizing an image, comprising:
an image pickup element provided at an inner rear portion of a camera body(Drawings 1 and 2: image sensor 14 at inner rear of camera body 12);
a lens mount provided on the front of the camera body(Drawings 1 and 2: lens mount 16 at front of camera body 12); 
and a dustproof plate provided inside the lens mount and completely shielding the inside of the camera body from outside air(Drawings 1 and 2: transparent cover “dustproof plate” 17. Olympus’ Abstract solution states: “the device is provided with transparent cover 17 arranged on the opening part of mount 16 so as to keep the internal cavity of the structure body in an airtight state when the interchangeable lens is detached”, and thus a dustproof plate 17 is considered provided inside the lens mount 16 to shield inside camera body 12 from outside air),
wherein by installing the dustproof plate directly behind a taking lens, even if dust adheres to the surface of the dustproof plate, the influence of the dust can be avoided(See drawings 1 and 2 and Abstract: Olympus' fixed transparent cover 17 is directly behind a taking lens 20-23, the cover 17 prevents dust-entry into camera body 10/12 during the exchange of interchangeable lens 20-23 by the cover 17 making an air-tight seal with camera body 10/12).
Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: 
“digital camera capable of visually recognizing an image formed on an image pickup element by an electronic display”.
However, it is also well known that any type of DIGITAL CAMERA (i.e. “mirrorless” or “mirrored”) with a detachable lens in general may be integrated with an EVF display such as evidenced by the prior art Marcus (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
As understood by one of ordinary skill in the art, since an “EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more compact design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marcus into suitable modification with the teachings of Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the motivated reason of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.
Regarding limitation:
 
“an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 
the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). Also see Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner in independent claim 1 and Response to Arguments above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from conventional materials such as plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dustproof plate’s glass composition teachings of Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Marcus to produce a glass dustproof plate for the motivated 

	As per independent claim 21, Olympus teaches a digital camera that visually checks an image to be imaged on an image pickup element on an optical viewfinder(Drawings 1 and 2: digital camera having image sensor 14 (i.e. image pickup element) and optical viewfinder 30/32 for visual checking of an image to be photographed. See Abstract.), 
wherein the image pickup element is provided at the rear portion of a camera main body(Drawings 1 and 2: image sensor 14 is positioned at inner rear of camera body 10/12. See Abstract.), 
a mount for an interchangeable lens is provided at the front portion of the camera main body(Drawings 1 and 2: camera body 10/12 front portion has a mount 16 for an interchangeable lens 20-23. See Abstract.), 
a dustproof plate is fastened to the inner side of the mount so as to prevent dust or the like from entering the camera main body, the dustproof plate is fixed as the dustproof plate to a position just after the interchangeable lens in the camera main body(Drawings 1 and 2: transparent cover 17 is a fixed dustproof plate fastened on inner side of mount 16 forming an air-tight seal with camera body 10/12 for preventing dust from entering inside when the interchangeable lens 20-23 is detached. When the interchangeable lens 20-23 is attached, the dustproof plate 17 is positioned after it near the front surface of the camera body 10/12. See Abstract.). Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: 
“digital camera that visually checks an image to be imaged on an image pickup element on an electronic display”.
However, it is also well known that any type of DIGITAL CAMERA (i.e. “mirrorless” or “mirrored”) with a detachable lens in general may be integrated with an EVF display such as evidenced by the prior art Marcus (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), BOTH of which may be configured to have an electronic viewfinder “EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
As understood by one of ordinary skill in the art, since an “EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more compact design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marcus into suitable modification with the teachings of Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the motivated reason of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.
Regarding limitation:
 
“an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 
the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). Also see Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner in independent claim 1 and Response to Arguments above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from conventional materials such as plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dustproof plate’s glass composition teachings of Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Marcus to produce a glass dustproof plate for the motivated reasons of preventing dust-entry while permitting the passage of light onto an image sensor in the analogous art of a digital camera.

	As per claim 22, Olympus in view of Marcus in view of Karaki teaches the digital camera according to claim 21, wherein the AIR is NITROGEN or argon gas (Karaki: dry AIR is NITROGEN in view of para[0021 and 0057]).

As per claim 23, Olympus in view of Marcus in view of Karaki teaches a digital camera as in claim 7 wherein: said dustproof plate is configured and positioned sufficiently adjacent to the taking lens and sufficiently distant from said image pickup element (Olympus: Drawings 1 & 2: its apparent from the drawings that the transparent dustproof plate 17 is positioned close/adjacent to the lens 20/21 and positioned distant from the image sensor 14) so as to be in a portion of light beams (Examiner considers this functional language to be inherent to the dustproof plate embodiments taught by Olympus -- Drawings 1 & 2: transparent dustproof plate 17 and image sensor 14 -- which was shown to have a similar structure to Applicant’s claimed invention. Therefore, if the structure is the same, it logically follows that the function will be the same.).

	As per independent claim 24, OLYMPUS teaches a digital camera comprising: 
a camera main body having an inside and an inner rear surface on a rear portion and an inner front surface on a front portion, the inner rear surface opposing the inner front surface, said camera main body having an opening formed opposite the rear portion, and an image pickup element placed at the inner rear surface on the rear portion of said camera body opposite the opening (Drawings 1 and 2: camera main body 10/12 has an image sensor 14 positioned at the “inner rear surface on a rear portion” AND camera main body 12 has an opposing “inner front surface on a front portion” that is adjacent to camera body mount 16);
an interchangeable lens section comprising a lens side mount and a camera side mount, the camera side mount being separate from the lens side mount and configured to be attachable to and positioned within the opening of said camera main body (Drawings 1 & 2: interchangeable lens 20/21 with lens side mount 23 attachable to and positioned within opening at camera side mount 16 of camera main body 10/12);
(Drawings 1 and 2: transparent cover “dustproof plate” 17. Olympus’ Abstract solution states: “the device is provided with transparent cover 17 arranged on the opening part of mount 16 so as to keep the internal cavity of the structure body in an airtight state when the interchangeable lens is detached”, and thus a dustproof plate 17 is considered fastened to the inner side of mount 16 and makes an air-tight seal, see “dotted box region” annotated in Drawing 2 below);
[AltContent: rect]
    PNG
    media_image1.png
    316
    337
    media_image1.png
    Greyscale
 
Regarding the limitation: “whereby dust is prevented from entering said camera main body at the time of interchanging said interchangeable lens section”, Olympus' transparent cover 17 prevents dust-entry into camera body 10/12 during the exchange of interchangeable lens 20-23 by the cover 17 making an air-tight seal with camera body 10/12, see drawings 1 and 2 & para[0002-0004] & Abstract.
Regarding the limitation: “and attenuation of imaging light at said image pick up element caused by dust on said dustproof plate is reduced relative to dust located closer to said image pickup element”, this limitation is considered to be an inherent property of a camera’s optical path sharing a dustproof plate 17 positioned in front of an image sensor 14 as structurally taught by Olympus shown in drawings 1 & 2.
Additionally, the examiner points out that the immediate above limitations: “whereby dust is prevented from entering said camera main body at the time of interchanging said interchangeable lens section AND attenuation of imaging light at said image pick up element caused by dust on said dustproof plate is reduced relative to dust located closer to said image pickup element”, appear to be functional. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997.) The instant reference Olympus teaches the structural limitations of the apparatus as cited above, and therefore meets the claim limitations as recited.
Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation:
“an electronic display coupled to said camera main body, whereby said electronic display is capable of providing a visual check on an image formed by said image pickup element”.
However, it is also well known that any type of DIGITAL CAMERA (i.e. “mirrorless” or “mirrored”) with a detachable lens in general may be integrated EVF display such as evidenced by the prior art Marcus (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), BOTH of which may be configured to have an electronic viewfinder “EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
As understood by one of ordinary skill in the art, since an “EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more compact design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marcus into suitable modification with the teachings of Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the motivated reason of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.
Regarding limitation: “a dry air injected into the sealed structure of the inside of said camera main body”, Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). See Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner BELOW.


    PNG
    media_image2.png
    782
    639
    media_image2.png
    Greyscale

Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.

As per claim 25, Olympus in view of Marcus in view of Karaki teaches the digital camera as in claim 24 wherein: 
said interchangeable lens section having the camera side mount configured to be attached to and positioned within the opening of said camera main body has a first diameter opening adjacent the opening of said camera main body and a second diameter opening adjacent to the lens side mount of said interchangeable lens section, wherein the second diameter opening is larger than the first diameter opening, and said dustproof plate is larger than the first diameter opening and placed adjacent and covering the second diameter opening between the lens side mount and the camera side mount of said interchangeable lens section (See 35 USC 112 rejections discussed above, both the lens body and camera body have multiple things that can be considered a diameter opening i.e. optical pathway openings and mounting structure openings. Applicant’s claimed features as best understood, could have easily been conceived by using routine skill in the art, design choice, and is based on the type of interchangeable lens used in view of the teachings of Olympus, Drawings 1 & 2: interchangeable lens 20/23 and camera body 10/12/16 each having respective diameter openings for removably securing into each other by having regions with different sized diameter openings AND a dustproof plate 17 would be expected to at least be larger than an optical pathway diameter opening in which light enters the camera body, since this would be necessary to maintain an airtight sealed camera body).
















Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Olympus (JP 2000-241869) in view of Marcus (US 2007/0025711) ) in view of Karaki (US 2004/0075870) in view of Clark (US 5,526,526) in view of Satoh (US 5,374,970).

As per claim 9, Olympus in view of Marcus in view of Karaki teaches the digital camera as in claim 1. Regarding the claim 9 limitation: 
“means, communicatively connected to the inside and the external section of said camera main body, for mitigating a pressure difference between the inside and the external section”,
	Examiner interprets this limitation to be Applicant’s Figure 6, flexible plate 62 (an air permeable material) and air vent 63 shown below:


    PNG
    media_image3.png
    267
    353
    media_image3.png
    Greyscale

Examiner further notes, Applicant’s pressure mitigation means/device provides appropriate pressure mitigation between the inside and outside of the camera body in environments having temperature change, altitude change, weather conditions and dew condensation (i.e. moisture) concerns per paragraph[0033 and 0051] of Applicant’s patent publication specification.
Olympus does not teach Applicant’s claimed pressure mitigation means/device for mitigating a pressure difference between an inside and outside of Olympus’ sealed camera body AND does not teach such an air vent and flexible plate.
	However, it is well known in the prior art to use a pressure mitigation means/device (i.e. air vent and flexible plate) at the boundary between the inside and outside of a sealed-body portable electronic device in general in order to prevent structural damage and improve functional performance of the sealed-body portable electronic device in any ambient pressure environment. The prior art, Clark teaches a sealed-body portable electronic radio 10 having an air vent 20 and flexible plate 18 at the boundary of the sealed body used to equalize pressure (i.e. pressure mitigation) between the inside and outside of the sealed body 10 (see Figures 1, 1A, 2 and 2A) such that it does not become structurally/functionally damaged when it travels between changing pressure environments such as a change in altitude or ambient pressure in view of COL. 1, LINES 9-19; COL.5, LINE 53 – COL.6, LINE 2; COL.3, LINES 1-16 and COL.3, LINE 66 – COL.4, LINE 9. 
	Furthermore, while Clark’s flexible plate 18 may not be a flat-shaped thin plate as shown in Applicant’s Figure 6 (plate 62), it is also known in the prior art of cameras (as taught by Satoh) to use a pressure mitigation means/device having an air vent 4A and an air-permeable flexible flat-shaped thin plate 7 positioned at the rear boundary 4 of a sealed-body camera 1 as shown in Figures 1 and 9 (shown below). 

    PNG
    media_image4.png
    429
    440
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    333
    176
    media_image5.png
    Greyscale


Therefore, given the rationale to use a pressure mitigation means/device having a flexible plate and air vent for a sealed-body portable electronic device to withstand diverse ambient pressure environments as taught by Clark AND a known structural configuration for pressure mitigation (air vent and flexible thin plate) used in a camera as taught by Satoh, one of ordinary skill in the prior art would have been motivated to improve Olympus’ sealed-body camera to withstand diverse ambient pressure environments by modifying the sealed-body to include a pressure mitigation device (i.e. air vent and flexible thin plate) for the motivated reasons of enhancing the structural/functional integrity of the camera in the analogous art of portable electronic devices having a sealed-body.

	As per claim 10, Olympus in view of Marcus in view of Karaki teaches the digital camera as in claim 1. Regarding the claim 10 limitation:
“a vent communicatively connected to an external section of the camera main body; and a flexible plate positioned between said vent and an internal section of the camera main body”
Examiner interprets this limitation to be Applicant’s Figure 6, flexible plate 62 (an air permeable material) and air vent 63 and thus this limitation is rejected for similar reasons in further combination with prior art Clark and Satoh as taught in claim 9.

	As per claim 11, Olympus in view of Marcus in view of Karaki teaches the digital camera as in claim 2. Regarding the claim 11 limitation:
“means, communicatively connected to an inside and an external section of said camera main body, for mitigating a pressure difference between the inside and the external section”.
Examiner interprets this limitation to be Applicant’s Figure 6, flexible plate 62 (an air permeable material) and air vent 63 and thus this limitation is rejected for similar reasons in further combination with prior art Clark and Satoh as taught in claim 9.

	As per claim 12, Olympus in view of Marcus in view of Karaki teaches the digital camera as in claim 2. Regarding the claim 12 limitation:
“a vent communicatively connected to an external section of said camera main body; and a flexible plate positioned between said vent and an internal section of said camera main body”.
Applicant’s Figure 6, flexible plate 62 (an air permeable material) and air vent 63 and thus this limitation is rejected for similar reasons in further combination with prior art Clark and Satoh as taught in claim 9.

	As per claim 13, Olympus in view of Marcus in view of Karaki teaches the digital camera as in claim 7. Regarding the claim 13 limitation:
“means, communicatively connected to the inside and the outside air of an external section of the camera body, for mitigating a pressure difference between the inside and the external section”.
Examiner interprets this limitation to be Applicant’s Figure 6, flexible plate 62 (an air permeable material) and air vent 63 and thus this limitation is rejected for similar reasons in further combination with prior art Clark and Satoh as taught in claim 9.

	As per claim 14, Olympus in view of Marcus in view of Karaki teaches the digital camera as in claim 7. Regarding the claim 14 limitation:
“a vent communicatively connected to the outside air of an external section of the camera body; and a flexible plate positioned between said vent and an internal section of the camera body”.  Examiner interprets this limitation to be Applicant’s Figure 6, flexible plate 62 (an air permeable material) and air vent 63 and thus this limitation is rejected for similar reasons in further combination with prior art Clark and Satoh as taught in claim 9.
Examiner provides a SECOND INTERPRETATION REJECTION to claims 1, 2 and 7 as discussed below over PRIOR ART -- KATO.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Olympus (JP 2000-241869) in view of Kato (US 2002/0012061) in view of Karaki (US 2004/0075870).

	As per independent claim 1, Olympus teaches a digital camera that visually checks an image to be imaged on an image pickup element on an optical viewfinder(Drawings 1 and 2: digital camera having image sensor 14 (i.e. image pickup element) and optical viewfinder 30/32 for visual checking of an image to be photographed. See Abstract.), 
wherein the image pickup element is provided at the rear portion of a camera main body(Drawings 1 and 2: image sensor 14 is positioned at inner rear of camera body 10/12. See Abstract.), 
a mount for an interchangeable lens is provided at the front portion of the camera main body(Drawings 1 and 2: camera body 10/12 front portion has a mount 16 for an interchangeable lens 20-23. See Abstract.), 
a dustproof plate is fastened to the inner side of the mount so as to prevent dust or the like from entering the camera main body, the dustproof plate is fixed as the dustproof plate to a position just after the interchangeable lens in the camera main body(Drawings 1 and 2: transparent cover 17 is a fixed dustproof plate fastened on inner side of mount 16 forming an air-tight seal with camera body 10/12 for preventing dust from entering inside when the interchangeable lens 20-23 is detached. When the interchangeable lens 20-23 is attached, the dustproof plate 17 is positioned after it near the front surface of the camera body 10/12. See Abstract.). 	Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: 
“digital camera that visually checks an image to be imaged on an image pickup element on an electronic display”. 
However, it is also well known in the prior art for a digital camera with a detachable lens to be integrated with an EVF display or integrated with both an OVF & EVF display as discussed in Response to Arguments by the prior art Kato (Figures 1-2 and 7: detachable lens 14/114, OVF 40/150 and EVF display 115. See para[0061, 0085 and 0089-0092]. NON-MECHANICAL structure i.e. beam splitter 24/124 formed by two prisms 25/26 used as an ALTERNATIVE to using a MECHANICAL structure i.e. movable “reflex” mirror 180 in view of Figures 7, 15 & 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Olympus’ detachable lens camera having an optical viewfinder with Kato’s detachable lens camera having both an OVF & EVF display for the motivated reasons of enhancing the versatility of an image capture user interface for a photographer in the analogous art of digital cameras using detachable lenses.	
Regarding limitation:
“an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). Also see Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner in Response to Arguments above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Kato to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from conventional materials such as plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Kato to produce a glass dustproof plate for the motivated reasons of preventing dust-entry while permitting the passage of light onto an image sensor in the analogous art of a digital camera.

	As per independent claim 2, Olympus teaches a digital camera comprising: 
a camera main body having an inner rear surface on a rear portion and an inner front surface on a front portion, the inner rear surface opposing the inner front surface, an image pickup element placed at the inner rear surface on the rear portion of said camera body(Drawings 1 and 2: camera main body 12 has an image sensor 14 positioned at the “inner rear surface on a rear portion” AND camera main body 12 has an opposing “inner front surface on a front portion” that is adjacent to mount 16);
an interchangeable lens mount provided at the front portion of said camera main body(Drawings 1 and 2: a mount 16 for an interchangeable lens 20-23 is at a front portion of camera main body 12); 
and a dustproof plate fastened to the inner side of said interchangeable lens mount(Drawings 1 and 2: transparent cover “dustproof plate” 17. Olympus’ Abstract solution states: “the device is provided with transparent cover 17 arranged on the opening part of mount 16 so as to keep the internal cavity of the structure body in an airtight state when the interchangeable lens is detached”, and thus a dustproof plate 17 is considered fastened to the inner side of mount 16.),
whereby dust is prevented from entering said camera main body at the time of interchanging an interchangeable lens(Olympus' transparent cover 17 prevents dust-entry into camera body 10/12 during the exchange of interchangeable lens 20-23 by the cover 17 making an air-tight seal with camera body 10/12, see drawings 1 and 2 and Abstract).
Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: “an electronic display coupled to said camera main body, whereby said electronic display is capable of providing a visual check on an image formed by said image pickup element”. 
However, it is also well known in the prior art for a digital camera with a detachable lens to be integrated with an EVF display or integrated with both an OVF & EVF display as discussed in Response to Arguments by the prior art Kato (Figures 1-2 and 7: detachable lens 14/114, OVF 40/150 and EVF display 115. See para[0061, 0085 and 0089-0092]. NON-MECHANICAL structure i.e. beam splitter 24/124 formed by two prisms 25/26 used as an ALTERNATIVE to using a MECHANICAL structure i.e. movable “reflex” mirror 180 in view of Figures 7, 15 & 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Olympus’ detachable lens camera having an optical viewfinder with Kato’s detachable lens camera having both an OVF & EVF display for the motivated reasons of enhancing the versatility of an image capture user 
Regarding limitation:
 “an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). Also see Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner in Response to Arguments above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Kato to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dustproof plate’s glass composition teachings of Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Kato to produce a glass dustproof plate for the motivated reasons of preventing dust-entry while permitting the passage of light onto an image sensor in the analogous art of a digital camera.

As per independent claim 7, Olympus teaches a digital camera capable of visually recognizing an image, comprising:
an image pickup element provided at an inner rear portion of a camera body(Drawings 1 and 2: image sensor 14 at inner rear of camera body 12);
a lens mount provided on the front of the camera body(Drawings 1 and 2: lens mount 16 at front of camera body 12); 
and a dustproof plate provided inside the lens mount and completely shielding the inside of the camera body from outside air(Drawings 1 and 2: transparent cover “dustproof plate” 17. Olympus’ Abstract solution states: “the device is provided with transparent cover 17 arranged on the opening part of mount 16 so as to keep the internal cavity of the structure body in an airtight state when the interchangeable lens is detached”, and thus a dustproof plate 17 is considered provided inside the lens mount 16 to shield inside camera body 12 from outside air),
(See drawings 1 and 2 and Abstract: Olympus' fixed transparent cover 17 is directly behind a taking lens 20-23, the cover 17 prevents dust-entry into camera body 10/12 during the exchange of interchangeable lens 20-23 by the cover 17 making an air-tight seal with camera body 10/12).
Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: “digital camera capable of visually recognizing an image formed on an image pickup element by an electronic display”. 
However, it is also well known in the prior art for a digital camera with a detachable lens to be integrated with an EVF display or integrated with both an OVF & EVF display as discussed in Response to Arguments by the prior art Kato (Figures 1-2 and 7: detachable lens 14/114, OVF 40/150 and EVF display 115. See para[0061, 0085 and 0089-0092]. NON-MECHANICAL structure i.e. beam splitter 24/124 formed by two prisms 25/26 used as an ALTERNATIVE to using a MECHANICAL structure i.e. movable “reflex” mirror 180 in view of Figures 7, 15 & 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Olympus’ detachable lens camera having an optical viewfinder with Kato’s detachable lens camera having both an OVF & EVF display for the motivated reasons of enhancing the versatility of an image capture user interface for a photographer in the analogous art of digital cameras using detachable lenses.	
Regarding limitation:
 “an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). Also see Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner in Response to Arguments above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Kato to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from conventional materials such as plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Kato to produce a glass dustproof plate for the motivated reasons of preventing dust-entry while permitting the passage of light onto an image sensor in the analogous art of a digital camera.

















Allowable Subject Matter
Independent claims 3, 19 and 20 are allowed.
	
Regarding independent claim 3, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 3 that includes (with emphasis in bold): 
“A digital camera comprising: a vent communicatively connected to the external section of the camera main body; and a flexible plate impermeable to air positioned between said vent and the inside of said camera main body”.

Regarding independent claim 19, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 19 that includes (with emphasis in bold): 
“A digital camera comprising: a vent hole placed through the inner rear surface of said camera main body to an air pressure outside of said camera main body; and an air impermeable flexible thin plate extending over an entire length of the inner rear surface of said camera main body and having one side exposed to the air pressure outside of said camera main body and an opposing side exposed to the inside of said camera main body, wherein said air impermeable flexible thin plate seals the inside of said camera main body between said dustproof plate and said air impermeable flexible thin plate from air outside of said camera main body”.

independent claim 20, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 20 that includes (with emphasis in bold): 
“A digital camera comprising: a vent communicatively connected to the external section of the camera main body; and a bellows impermeable to air positioned between said vent and the inside of said camera main body”.

















Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Koizumi (US 2004/0142539) teaches a dirt-proof plate 30/32/34 that encloses/seals an optical portion 12 (i.e. image sensor 12 such as a CCD/CMOS) inside a sealed SPACE (Fig.2, shown below), wherein the sealed SPACE could be FILLED with dry air or nitrogen in view of para[0130 & 0133], in order to PROTECT the image sensor 12 from HUMIDITY or DIRT.


    PNG
    media_image6.png
    163
    338
    media_image6.png
    Greyscale

FIGURE 2


Smith (US 2003/0128397) discloses in Figure 1: camera body 10 is sealed with injected dry “atmosphere” air such as nitrogen at an opening 36 using an enclosure 126/128 with a vacuum source 130 during the process of adjusting an atmospheric pressure in view of para[0086-0088, 0101] and Figures 1, 3, 48-49.

Kato (US 2002/0012061) teaches a digital camera with a detachable lens 14/114 having BOTH and optical viewfinder (OVF) and electronic viewfinder (EVF) display which uses a NON-MECHANICAL structure (i.e. beam splitter 24/124 formed by two prisms 25/26) to control optical image light to a respective OVF 40/150 and respective image sensor 30/130 corresponding to an EVF display 115 as shown in (Figures 1-2, 5, 7 and 14-16) as an ALTERNATIVE to using a MECHANICAL structure (i.e. movable “reflex” mirror 180) as shown in Figure 17. See para[0061, 0063, 0085, 0089-0092 and 0118].
Kato’s Fig.7 embodiment may be used with a non-mechanical structure 124 (i.e. Fig.15) OR mechanical structure 180 (i.e. Fig.17) as shown below.

[AltContent: textbox (Detachable Lens 114)][AltContent: textbox (PRISM 124)][AltContent: textbox (OVF 150 )][AltContent: textbox (CCD 130 )][AltContent: textbox (EVF 115 )]
    PNG
    media_image7.png
    324
    464
    media_image7.png
    Greyscale

Kato’s Fig.7: non-mechanical structure “beam splitter prism” 124




    PNG
    media_image8.png
    130
    406
    media_image8.png
    Greyscale

Kato’s Fig.15: non-mechanical structure “beam splitter prism” 124

    PNG
    media_image9.png
    128
    388
    media_image9.png
    Greyscale

Kato’s Fig.17: mechanical structure “movable mirror” 180

	Shono (US 2001/0055488) also teaches a camera 10 having an interchangeable lens 12 and two electronic displays 15/24 in view of para[0027, 0031, 0062 and 0068] as shown in Figures 1-3. Figures 2 and 3 shown below:

    PNG
    media_image10.png
    565
    474
    media_image10.png
    Greyscale
	
    PNG
    media_image11.png
    460
    470
    media_image11.png
    Greyscale

Yoshioka (US 7,071,973) also teaches a camera 1 having an interchangeable lens 301 and an electronic display 212 as shown in Figures 2 and 3 below:


    PNG
    media_image12.png
    460
    446
    media_image12.png
    Greyscale
 	
    PNG
    media_image13.png
    451
    556
    media_image13.png
    Greyscale


Chiang (US 7432977) teaches using a dustproof cover 38 made of a transparent material such as glass or plastic to prevent dust from entering a camera assembly 30. See Figures 1 and 3.

Uchino (US 6392703) teaches using glass covers 50 to both protect an image sensor 2 and prevent dust-entry. The camera may have a display viewfinder 609. See Figures 1, 8 and 12. Teaches a glass dustproof cover 50/902 below:
		
    PNG
    media_image14.png
    239
    237
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    222
    232
    media_image15.png
    Greyscale

Kaneda (US 6,002,885) teaches a dust-prevention cover 310 is made from a transparent material such as glass. See Figure 11.

	Kawai (US 2004/0169761) teaches and SLR camera 10/12 having an interchangeable lens 14/14a and electronic display 42 as shown in Figures 1 and 2 in view of paragraphs[0077 and 0093].

	















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698